       Case 1:17-cv-07862-KPF Document 117 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOYAN LIU, GUIZHEN LI, LIBERATO
TENELEMA, FENG WU DU, SHUI XIN
MO, CHONG CHEN, and JUN GENG
LI,

                          Plaintiffs,               17 Civ. 7862 (KPF)

                   -v.-                                   ORDER

CANTEEN 82 INC., ALLEN LI, SONG
ZHENG, and YEH CHING,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      It is the Court’s understanding that due to Defendants’ failure to

participate in this matter, Plaintiffs intend to pursue default judgment.

Plaintiffs are hereby ORDERED, on or before February 26, 2021, to move for

default judgment or to inform the Court in writing why they have not done so.

      SO ORDERED.

Dated: February 3, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
